Notice of Allowability
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-18 are allowed. The following is an examiner’s statement of reasons for allowance: 
RE Claim 1, the prior art of record does not disclose or suggest “a hardware processor that controls the fixer in such a manner that an amount of wax precipitating on a surface of the image formation medium, when a laminating process is performed on the image formation medium to which the toner has been fixed, becomes smaller than when the laminating process is not performed,” in combination with the other claim limitations.  Claims 2-9 depend from base Claim 1, and therefore these claims are also allowed.  
RE Claim 10, the prior art of record does not disclose or suggest “wherein, in the fixing, when a laminating process is performed on the image formation medium to which the toner has been fixed, control is performed in such a manner that an amount of wax precipitating on a surface of the image formation medium becomes smaller than when the laminating process is not performed,” in combination with the other claim limitations.  Claims 11-18 depend from base Claim 10, and therefore these claims are also allowed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Iwasaki et al. (US 2008/0135160) discloses an image forming apparatus with an attached lamination device that addresses the problem of air bubbles forming between the paper medium and the transparent lamination layer, which is similar to the applicant’s problem of peeling of the lamination layer.  However, while this reference is structurally similar to the applicant’s claimed invention, the mechanism by which the reference remedies the problem is different than controlling the nip pressure, conveyance speed, and/or the heating temperature of the fixing device before the paper is fed into the lamination device.  
Horie et al. (WO-2021066999) discloses controlling an image forming apparatus such that an amount of wax is changed in order to optimize conditions for glossing the paper.  However this reference does lowers the temperature for clear gloss layering (Horie claim 12) which teaches away from the claimed invention.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Harrison whose telephone number is (571) 272-3573. The examiner can normally be reached between the hours of 8:00 AM and 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be 

/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/MICHAEL A HARRISON/Examiner, Art Unit 2852